 



EXHIBIT 10.5
Following recording, return to: Jason D. Benson, McGrath North Mullin & Kratz,
PC LLO, First National Tower, Suite 3700, 1601 Dodge Street, Omaha Nebraska,
68102, Tel. (402) 341-3070.
DEED OF TRUST, SECURITY AGREEMENT,
ASSIGNMENT OF LEASES AND RENTS
AND FIXTURE FILING
     THIS DEED OF TRUST (the “Instrument”) is made this November 14, 2006, by
Professional Veterinary Products, Ltd., a Nebraska corporation, whose address is
10077 South 134th Street, Omaha, Nebraska 68138 (“Borrower”), in favor of First
National Bank of Omaha, a national banking association, whose address is 1620
Dodge Street, Omaha, Nebraska, 68197 (“Trustee”), for the benefit of First
National Bank of Omaha, a national banking association, whose address is 1620
Dodge Street, Omaha, Nebraska, 68197 (“Bank”).
     Borrower, in consideration of the indebtedness herein recited and the trust
herein created, irrevocably grants, conveys and assigns to Trustee, in trust,
with power of sale, all of Borrower’s estate, right, title and interest, now
owned or hereafter acquired, including any reversion or remainder interest, in
the real property located in the County of Sarpy, State of Nebraska and
described on Exhibit A to this Instrument including all heretofore or hereafter
vacated alleys and streets abutting the property, and all easements, rights,
appurtenances, tenements, hereditaments, rents, royalties, mineral, oil and gas
rights and profits, water, water rights and water stock appurtenant to the
property (collectively, “Premises”);
     TOGETHER with all of Borrower’s estate, right, title and interest, now
owned or hereafter acquired, in:
     (a) all buildings, structures, improvements, parking areas, landscaping,
equipment, fixtures and articles of property now or hereafter erected on,
attached to or used or adapted for use in the operation of the Premises;
including, but without being limited to, all heating, air conditioning and
incinerating apparatus and equipment; all boilers, engines, motors, dynamos,
generating equipment, piping and plumbing fixtures, water heaters, ranges,
cooking apparatus and mechanical kitchen equipment, refrigerators, freezers,
cooling, ventilating, sprinkling and vacuum cleaning systems, fire extinguishing
apparatus, gas and electric fixtures, carpeting, floor coverings, underpadding,
elevators, escalators, partitions, mantels, built-in mirrors, window shades,
blinds, draperies, screens, storm sash, awnings, signs, furnishings of public
spaces, halls and lobbies, and shrubbery and plants, and including also all
interest of any owner of the Premises in any of such items hereafter at any time
acquired under conditional sale contract, chattel mortgage or other title
retaining or security instrument, all of which property mentioned in this clause
(a) shall be deemed part of the realty covered by this Instrument and not
severable wholly or in part without material injury to the freehold of the
Premises (all of the foregoing together with replacements and additions thereto
are referred to herein as “Improvements”); and

1



--------------------------------------------------------------------------------



 



     (b) all compensation, awards, damages, rights of action and proceeds,
including interest thereon and/or the proceeds of any policies of insurance
therefor, arising out of or relating to a (i) taking or damaging of the Premises
or Improvements thereon by reason of any public or private improvement,
condemnation proceeding (including change of grade), sale or transfer in lieu of
condemnation, or fire, earthquake or other casualty or (ii) any injury to or
decrease in the value of the Premises or the Improvements for any reason
whatsoever;
     (c) return premiums or other payments upon any insurance any time provided
for the benefit of or naming Bank, and refunds or rebates of taxes or
assessments on the Premises;
     (d) all the right, title and interest of Borrower in, to and under all
written and oral leases and rental agreements (including extensions, renewals
and subleases; all of the foregoing shall be referred to collectively herein as
the “Leases”) now or hereafter affecting the Premises including, without
limitation, all rents, issues, profits and other revenues and income therefrom
and from the renting, leasing or bailment of Improvements and equipment, all
guaranties of tenants’ performance under the Leases, and all rights and claims
of any kind that Borrower may have against any tenant under the Leases or in
connection with the termination or rejection of the Leases in a bankruptcy or
insolvency proceeding;
     (e) plans, specifications, contracts and agreements relating to the design
or construction of the Improvements; Borrower’s rights under any payment,
performance or other bond in connection with the design or construction of the
Improvements; all landscaping and construction materials, supplies and equipment
used or to be used or consumed in connection with construction of the
Improvements, whether stored on the Premises or at some other location; and
contracts, agreements and purchase orders with contractors, subcontractors,
suppliers and materialmen incidental to the design or construction of the
Improvements;
     (f) all contracts, accounts, rights, claims or causes of action pertaining
to or affecting the Premises or the Improvements including, without limitation,
all options or contracts to acquire other property for use in connection with
operation or development of the Premises or Improvements, management contracts,
service or supply contracts, deposits, bank accounts, general intangibles
(including, without limitation, trademarks, trade names and symbols), permits,
licenses, franchises and certificates, and all commitments or agreements, now or
hereafter in existence, intended by the obligor thereof to provide Borrower with
proceeds to satisfy the loans evidenced hereby or improve the Premises or
Improvements, and the right to receive all proceeds due under such commitments
or agreements including refundable deposits and fees;
     (g) all books, records, surveys, reports and other documents related to the
Premises, the Improvements, the Leases or other items of collateral described
herein; and
     (h) all additions, accessions, replacements, substitutions, proceeds and
products of the real and personal property, tangible and intangible, described
herein.
     All of the foregoing described collateral is exclusive of any furniture or
furnishings owned and supplied by tenants of the Premises. The Premises, the
Improvements, the Leases and all of the rest of the foregoing property are
herein referred to as the “Property.”
     TO SECURE TO BANK: (a) the repayment of the indebtedness evidenced by
Borrower’s promissory notes of even date herewith in the aggregate principal sum
of FORTY-FOUR MILLION SIX HUNDRED SIXTY-SIX THOUSAND AND NO/100 DOLLARS
($44,666,000) entered into in connection with the Loan Agreement by and among
Borrower, ProConn, LLC,

2



--------------------------------------------------------------------------------



 



Exact Logistics, LLC and Bank of even date herewith (the “Loan Agreement”), with
interest thereon as set forth in the notes, and all renewals, extensions and
modifications thereof (herein, the “Notes”); (b) the repayment of any future
advances, with interest thereon, made by Bank to Borrower pursuant to Section 30
of this Instrument (herein “Future Advances”); (c) the payment of all other
sums, with interest thereon, advanced in accordance herewith to protect the
security of this Instrument or to fulfill any of Borrower’s obligations
hereunder or under the other Loan Documents (as defined below); (d) the
performance of the covenants and agreements of Borrower contained herein or in
the other Loan Documents; and (e) the repayment of all sums now or hereafter
owing to Bank by Borrower. The indebtedness and obligations described in clauses
(a)-(e) above are collectively referred to herein as the “Indebtedness.” The
Loan Agreement, the Notes, the Collateral Agreements and all other documents
evidencing, securing or guarantying the Indebtedness, as the same may be
modified or amended from time to time, are referred to herein as the “Loan
Documents.” The terms of the Notes secured hereby may provide that the interest
rate or payment terms or balance due may be indexed, adjusted, renewed or
renegotiated from time to time, and this Instrument shall continue to secure the
Notes notwithstanding any such indexing, adjustment, renewal or renegotiation.
All capitalized terms used in this Instrument, except terms otherwise defined
herein, shall have the same meaning as such terms have in the Loan Agreement.
     Borrower represents and warrants that Borrower has good, marketable and
insurable title to, and has the right to grant, convey and assign an
indefeasible fee simple estate in the Property, that the Property is
unencumbered except as disclosed in writing to and approved by Bank prior to the
date hereof and that Borrower will warrant and forever defend unto Trustee the
title to the Property against all claims and demands, subject only to the
permitted exceptions set forth in Exhibit B to this Instrument.
     Borrower represents, warrants, covenants and agrees for the benefit of Bank
as follows:
     Section 1. Payment of Principal and Interest. Borrower shall promptly pay
when due the principal of and interest on the Indebtedness, any prepayment and
other charges provided in the Loan Documents and all other sums secured by this
Instrument.
     Section 2. Funds for Taxes, Insurance and Other Charges. Upon the
occurrence of an Event of Default (hereinafter defined), and at Bank’s sole
option at any time thereafter, Borrower shall pay in addition to each monthly
payment on the Notes, one-twelfth of the annual real estate taxes, insurance
premiums, assessments, water and sewer rates and other charges (herein
“Impositions”) payable with respect to the Property (as estimated by Bank in its
sole discretion), to be held by Bank, without interest to Borrower, for the
payment of such obligations. If the amount of such additional payments held by
Bank (“Funds”) at the time of the annual accounting thereof shall exceed the
amount deemed necessary by Bank to provide for the payment of Impositions as
they fall due, such excess shall be at Borrower’s option, either repaid to
Borrower or credited to Borrower on the next monthly installment or installments
of Funds due. If at any time the amount of the Funds held by Bank shall be less
than the amount deemed necessary by Bank to pay Impositions as they fall due,
Borrower shall pay to Bank any amount necessary to make up the deficiency within
thirty (30) days after notice from Bank to Borrower requesting payment thereof.
Upon Borrower’s breach of any covenant or agreement of Borrower in this
Instrument, Bank may apply, in any amount and in any order as Bank shall
determine in Bank’s sole discretion, any Funds held by Bank at the time of
application (a) to pay Impositions which are now or will hereafter become due or
(b) as a credit against sums secured by this Instrument. Upon payment in full of
all sums secured by this Instrument, Bank shall refund to Borrower any Funds
held by Bank.

3



--------------------------------------------------------------------------------



 



     Section 3. Application of Payments. Unless applicable law provides
otherwise, each payment received by Bank from Borrower under the Loan Documents
shall be applied by Bank first in payment of amounts payable to Bank by Borrower
under Section 23 hereof, then in payment of amounts payable to Bank by Borrower
under Section 2 hereof, then to interest payable on the Notes, then to principal
of the Notes and then to interest and principal on any Future Advances in such
order as Bank, at Bank’s sole discretion, shall determine. Upon Borrower’s
breach of any covenant or agreement of Borrower in this Instrument, Bank may
apply, in any amount and in any order as Bank shall determine in Bank’s sole
discretion, any payments received by Bank under the Loan Documents. Any partial
payment received by Bank shall, at Bank’s option, be held in a non-interest
bearing account until Bank receives funds sufficient to equal a complete
payment.
     Section 4. Charges, Liens. Borrower shall pay all Impositions attributable
to the Property in the manner provided under Section 2 hereof or, if not paid in
such manner, by Borrower making payment, when due, directly to the payee
thereof, or in such other manner as Bank may designate in writing. If requested
by Bank, Borrower shall promptly furnish to Bank all notices of Impositions
which become due, and in the event Borrower shall make payment directly,
Borrower shall promptly furnish to Bank receipts evidencing such payments.
Borrower shall promptly discharge any lien which has, or may have, priority over
or equality with, the lien of this Instrument, and Borrower shall pay, when due,
the claims of all persons supplying labor or materials to or in connection with
the Property. Without Bank’s prior written permission, Borrower shall not allow
any lien inferior to this Instrument to be perfected against the Property. If
any lien inferior to this Instrument is filed against the Property without
Bank’s prior written permission and without the consent of Borrower, Borrower
shall, within thirty (30) days after receiving notice of the filing of such
lien, cause such lien to be released of record and deliver evidence of such
release to Bank.
     Section 5. Insurance. Borrower shall obtain and maintain the following
types of insurance upon and relating to the Property:
     (a) “All Risk” property and fire insurance (with extended coverage
endorsement including malicious mischief and vandalism) in an amount not less
than the full replacement value of the Property (with a deductible not to exceed
$100,000, naming Bank under a lender’s loss payee endorsement;
     (b) Comprehensive general liability insurance in an amount not less than
$2,000,000 insuring against personal injury, death and property damage and
naming Bank as additional insured; and
     (c) Such other types of insurance or endorsements to existing insurance as
may reasonably be required from time to time by Bank.
     Upon each reasonable request of Bank, Borrower shall increase the coverages
under any of the insurance policies required to be maintained hereunder or
otherwise modify such policies in accordance with Bank’s request. All of the
insurance policies required hereunder shall be issued by corporate insurers
licensed to do business in the state in which the Property is located and rated
A minus:X or better by A.M. Best Company, and shall be in form acceptable to
Bank. If and to the extent that the Property is located within an area that has
been or is hereafter designated or identified as an area having special flood
hazards by the Department of Housing and Urban Development or such other
official as shall from time to time be authorized by federal or state law to
make such designation pursuant to any national or state program of flood
insurance, Borrower shall carry flood insurance with respect to the Property in
amounts not less

4



--------------------------------------------------------------------------------



 



than the maximum limit of coverage then available with respect to the Property
or the amount of the Indebtedness, whichever is less. Certificates of all
insurance required to be maintained hereunder shall be delivered to Bank, along
with evidence of payment in full of all premiums required thereunder,
contemporaneously with Borrower’s execution of this Instrument. All such
certificates shall be in form acceptable to Bank and shall require the insurance
company to give to Bank at least thirty (30) days’ prior written notice before
canceling the policy for any reason or materially amending it. Certificates
evidencing all renewal and substitute policies of insurance shall be delivered
to Bank, along with evidence of the payment in full of all premiums required
thereunder, prior to termination of the policies being renewed or substituted.
If any loss shall occur at any time when Borrower shall be in default hereunder,
Bank shall be entitled to the benefit of all insurance policies held or
maintained by Borrower, to the same extent as if same had been made payable to
Bank, and upon foreclosure hereunder, Bank shall become the owner thereof. Bank
shall have the right, but not the obligation, to make premium payments, at
Borrower’s expense, to prevent any cancellation, endorsement, alteration or
reissuance of any policy of insurance maintained by Borrower, and such payments
shall be accepted by the insurer to prevent same.
     If any act or occurrence of any kind or nature (including any casualty for
which insurance was not obtained or obtainable) shall result in damage to or
destruction of the Property (such event being called a “Loss”), Borrower will
give prompt written notice thereof to Bank. All insurance proceeds paid or
payable in connection with any Loss shall be paid to Bank. If (i) no Event of
Default has occurred and is continuing hereunder, (ii) Borrower provides
evidence satisfactory to Bank of its ability to pay all amounts becoming due
under the Notes during the pendency of any restoration or repairs to or
replacement of the Property, (iii) the available insurance proceeds are, in
Bank’s judgment, sufficient to fully and completely restore, repair or replace
the Property and (iv) Borrower provides evidence satisfactory to Bank that none
of the tenants of the Property will terminate their lease agreements as a result
of either the Loss or the repairs to or replacement of the Property, Borrower
shall have the right to apply all insurance proceeds received in connection with
such Loss either (i) to restore, repair, replace and rebuild the Property as
nearly as possible to its value, condition and character immediately prior to
such Loss or (ii) to the payment of the Indebtedness in such order as Bank may
elect. If an Event of Default has occurred and is continuing hereunder at the
time of such Loss, if Bank determines that Borrower will be unable to pay all
amounts becoming due under the Notes during the pendency of any restoration or
repairs to or replacement of the Property, if the available insurance proceeds
are insufficient, in Bank’s judgment, to fully and completely restore, repair or
replace the Property or if Bank believes that one or more tenants of the
Property will terminate their lease agreements as a result of either the Loss or
the repairs to or replacement of the Property, then all of the insurance
proceeds payable with respect to such Loss will be applied to the payment of the
Indebtedness, or if so instructed by Bank, Borrower will promptly, at Borrower’s
sole cost and expense and regardless of whether sufficient insurance proceeds
shall be available, commence to restore, repair, replace and rebuild the
Property as nearly as possible to its value, condition and character immediately
prior to such Loss. Borrower shall diligently prosecute any restoration, repairs
or replacement of the Property undertaken by or on behalf of Borrower pursuant
to this Section 5. All such work shall be conducted pursuant to written
contracts approved by Bank in writing. Notwithstanding anything contained herein
to the contrary, in the event the insurance proceeds received by Bank following
any Loss are insufficient in Bank’s judgment to fully and completely restore,
repair or replace the Property, and if Borrower has complied with all of the
other conditions described in this Section 5, Borrower may elect to restore,
repair or replace the Property if it first deposits with Bank such additional
sums as Bank determines are necessary in order to fully and completely restore,
repair or replace the Property. In the event any insurance proceeds remain
following the

5



--------------------------------------------------------------------------------



 



restoration, repair or replacement of the Property, such proceeds shall be
applied to the Indebtedness in such order as Bank may elect.
     Section 6. Preservation and Maintenance of Property. Borrower (a) shall not
commit waste or permit impairment or deterioration of the Property, (b) shall
not abandon the Property, (c) shall restore or repair promptly and in a good and
workmanlike manner all or any part of the Property to the equivalent of its
original condition, or such other condition as Bank may approve in writing, in
the event of any damage, injury or loss thereto, whether or not insurance
proceeds are available to cover in whole or in part the costs of such
restoration or repair, (d) shall keep the Property, including all improvements,
fixtures, equipment, machinery and appliances thereon, in good repair and shall
replace fixtures, equipment, machinery and appliances on the Property when
necessary to keep such items in good repair, (e) shall comply with all laws,
ordinances, regulations and requirements of any governmental body applicable to
the Property, (f) if all or part of the Property is for rent or lease, then
Bank, at its option after the occurrence of an Event of Default, may require
Borrower to provide for professional management of the Property by a property
manager satisfactory to Bank pursuant to a contract approved by Bank in writing,
unless such requirement shall be waived by Bank in writing, (g) shall generally
operate and maintain the Property in a manner to ensure maximum rentals and
(h) shall give notice in writing to Bank of and, unless otherwise directed in
writing by Bank, appear in and defend any action or proceeding purporting to
affect the Property, the security of this Instrument or the rights or powers of
Bank hereunder. Neither Borrower nor any tenant or other person, without the
written approval of Bank, shall remove, demolish or alter any improvement now
existing or hereafter erected on the Property or any fixture, equipment,
machinery or appliance in or on the Property, except when incident to the
replacement of fixtures, equipment, machinery and appliances with items of like
kind.
     Borrower represents, warrants and covenants that the Property is and shall
be in compliance with the Americans with Disabilities Act of 1990 and all of the
regulations promulgated thereunder, as the same may be amended from time to
time.
     Section 7. Use of Property. Unless required by applicable law or unless
Bank has otherwise agreed in writing, Borrower shall not allow changes in the
use for which all or any part of the Property was intended at the time this
Instrument was executed. Borrower shall not, without Bank’s prior written
consent, (a) initiate or acquiesce in a change in the zoning classification
(including any variance under any existing zoning ordinance applicable to the
Property), (b) permit the use of the Property to become a non-conforming use
under applicable zoning ordinances, (c) file any subdivision or parcel map
affecting the Property or (d) amend, modify or consent to any easement or
covenants, conditions and restrictions pertaining to the Property.
     Section 8. Protection of Bank’s Security. If Borrower fails to perform any
of the covenants and agreements contained in this Instrument, or if any action
or proceeding is commenced which affects the Property or title thereto or the
interest of Bank therein, including, but not limited to, eminent domain,
insolvency, code enforcement or arrangements or proceedings involving a bankrupt
or decedent, then Bank at Bank’s option may make such appearances, disburse such
sums and take such action as Bank deems necessary, in its sole discretion, to
protect Bank’s interest, including, but not limited to, (a) disbursement of
attorneys’ fees, (b) entry upon the Property to make repairs and (c) procurement
of satisfactory insurance as provided in Section 5 hereof.
     Any amounts disbursed by Bank pursuant to this Section 8, with interest
thereon, shall become additional Indebtedness of Borrower secured by this
Instrument. Unless Borrower and

6



--------------------------------------------------------------------------------



 



Bank agree to other terms of payment, such amounts shall be immediately due and
payable and shall bear interest from the date of disbursement at the highest
rate which may be collected from Borrower under applicable law or, at Bank’s
option, the highest rate stated in the Notes. Borrower hereby covenants and
agrees that Bank shall be subrogated to the lien of any mortgage or other lien
discharged, in whole or in part, by the Indebtedness. Nothing contained in this
Section 8 shall require Bank to incur any expense or take any action hereunder.
     Section 9. Inspection. Upon 24 hours advance notice to Borrower, Bank may
make or cause to be made reasonable entries upon the Property to inspect the
interior and exterior thereof.
     Section 10. Financial Data. Borrower will furnish to Bank, and will cause
each other borrower of the Indebtedness to furnish to Bank on request all
financial information and reports that Bank may from time to time reasonably
request, including, if Bank so requires, income tax returns of Borrower and
financial statements of any tenant of the Property designated by Bank.
     Section 11. Condemnation. If the Property, or any part thereof, shall be
condemned for any reason, including without limitation fire or earthquake
damage, or otherwise taken for public or quasi-public use under the power of
eminent domain, or be transferred in lieu thereof, all damages or other amounts
awarded for the taking of, or injury to, the Property shall be paid to Bank who
shall have the right, in its sole and absolute discretion, to apply the amounts
so received against (a) the costs and expenses of Bank or Trustee, including
reasonable attorneys’ fees incurred in connection with collection of such
amounts and (b) the balance against the Indebtedness; provided, however, that if
(i) no Event of Default shall have occurred and be continuing hereunder, (ii)
Borrower provides evidence satisfactory to Bank of its ability to pay all
amounts becoming due under the Notes during the pendency of any restoration or
repairs to or replacement of the Property and (iii) Bank determines, in its sole
discretion, that the proceeds of such award are sufficient to restore, repair,
replace and rebuild the Property as nearly as possible to its value, condition
and character immediately prior to such taking (or, if the proceeds of such
award are insufficient for such purpose, if Borrower provides additional sums to
Bank’s satisfaction so that the aggregate of such sums and the proceeds of such
award will be sufficient for such purpose), Borrower shall have the right to
apply the proceeds of such award to restore, repair, replace and rebuild the
Property as nearly as possible to its value, condition and character immediately
prior to such taking. All work to be performed in connection therewith shall be
pursuant to a written contract therefor, which contract shall be subject to the
prior approval of Bank. To the extent that any funds remain after the Property
has been so restored and repaired, the same shall be applied against the
Indebtedness in such order as Bank may elect. To enforce its rights hereunder,
Bank shall be entitled to participate in and control any condemnation
proceedings and to be represented therein by counsel of its own choice, and
Borrower will deliver, or cause to be delivered to Bank such instruments as may
be requested by it from time to time to permit such participation. In the event
Bank, as a result of any such judgment, decree or award, believes that the
payment or performance of any of the Indebtedness is impaired, Bank may declare
all of the Indebtedness immediately due and payable.
     Section 12. Borrower and Lien not Released. From time to time, Bank may, at
Bank’s option, without giving notice to or obtaining the consent of Borrower,
Borrower’s successors or assigns or of any junior lienholder or guarantors,
without liability on Bank’s part and notwithstanding Borrower’s breach of any
covenant or agreement of Borrower in this Instrument, extend the time for
payment of the Indebtedness or any part thereof, reduce the payments thereon,
release anyone liable on any of the Indebtedness, accept an extension or
modification or renewal note or notes therefor, modify the terms and time of
payment of the Indebtedness,

7



--------------------------------------------------------------------------------



 



release from the lien of this Instrument any part of the Property, take or
release other or additional security, reconvey any part of the Property, consent
to any map or plan of the Property, consent to the granting of any easement,
join in any extension or subordination agreement, and agree in writing with
Borrower to modify the rate of interest or period of amortization of the Notes
or decrease the amount of the monthly payments thereunder. Any actions taken by
Bank pursuant to the terms of this Section 12 shall not affect the obligation of
Borrower or Borrower’s successors or assigns to pay the sums secured by this
Instrument and to observe the covenants of Borrower contained herein, shall not
affect the promise of any person, corporation, partnership or other entity to
pay the Indebtedness, and shall not affect the lien or priority of the lien
hereof on the Property. Borrower shall pay Bank a service charge, together with
such title insurance premiums and attorneys’ fees as may be incurred at Bank’s
option, for any such action if taken at Borrower’s request.
     Section 13. Forbearance by Bank not a Waiver. Any forbearance by Bank in
exercising any right or remedy hereunder, or otherwise afforded by applicable
law, shall not be a waiver of or preclude the exercise of any other right or
remedy. The acceptance by Bank of payment of any sum secured by this Instrument
after the due date of such payment shall not be a waiver of Bank’s right to
either require prompt payment when due of all other sums so secured or to
declare a default for failure to make prompt payment. The procurement of
insurance or the payment of taxes or other liens or charges by Bank shall not be
a waiver of Bank’s right to accelerate the maturity of the Indebtedness secured
by this Instrument, nor shall Bank’s receipt of any awards, proceeds or damages
under Sections 5 and 11 hereof operate to cure or waive Borrower’s default in
payment of sums secured by this Instrument.
     Section 14. Uniform Commercial Code Security Agreement. This Instrument is
intended to be a security agreement pursuant to the Uniform Commercial Code for
any of the items specified above as part of the Property which, under applicable
law, may be subject to a security interest pursuant to the Uniform Commercial
Code, and Borrower hereby grants and conveys to Bank a first and prior security
interest in all of the Property that constitutes personalty, whether now owned
or hereafter acquired. Borrower agrees that Bank may file this Instrument, or a
reproduction thereof, in the real estate records or other appropriate index, as
a financing statement for any of the items specified above as part of the
Property. Any reproduction of this Instrument or of any other security agreement
or financing statement shall be sufficient as a financing statement. In
addition, Borrower agrees to execute and deliver to Bank, upon Bank’s request,
any financing statements, as well as extensions, renewals and amendments
thereof, and reproductions of this Instrument in such form as Bank may require
to perfect a security interest with respect to the foregoing items. Borrower
shall pay all costs of filing such financing statements and any extensions,
renewals, amendments and releases thereof, and shall pay all costs and expenses
of any record searches for financing statements Bank may require. Without the
prior written consent of Bank, Borrower shall not create or suffer to be created
pursuant to the Uniform Commercial Code any other security interest in said
items, including replacements and additions thereto. Upon Borrower’s breach of
any covenant or agreement of Borrower contained in this Instrument, including
the covenants to pay when due all sums secured by this Instrument, Bank shall
have the remedies of a secured party under the Uniform Commercial Code, and Bank
may also invoke the remedies provided in Section 26 of this Instrument as to
such items. In exercising any of said remedies Bank may proceed against the
items of real property and any items of personal property specified above
separately or together and in any order whatsoever, without in any way affecting
the availability of Bank’s remedies under the Uniform Commercial Code or of the
remedies provided in Section 26 of this Instrument. Within ten (10) days
following any request therefor by Bank, Borrower shall prepare and deliver to
Bank a written inventory specifically listing all of the personal property
covered by the security interest

8



--------------------------------------------------------------------------------



 



herein granted, which inventory shall be certified by Borrower as being true,
correct and complete.
     Section 15. Leases of the Property. Borrower shall comply with and observe
Borrower’s obligations as landlord under all Leases of the Property or any part
thereof. All Leases now or hereafter entered into will be in form and substance
subject to the approval of Bank. All Leases of the Property shall specifically
provide that such Leases are subordinate to this Instrument; that the tenant
attorns to Bank, such attornment to be effective upon Bank’s acquisition of
title to the Property; that the tenant agrees to execute such further evidences
of attornment as Bank may from time to time request; that the attornment of the
tenant shall not be terminated by foreclosure; and that Bank may, at Bank’s
option, accept or reject such attornments. Borrower shall not, without Bank’s
written consent, request or consent to the subordination of any Lease of all or
any part of the Property to any lien subordinate to this Instrument. If Borrower
becomes aware that any tenant proposes to do, or is doing, any act or thing
which may give rise to any right of set-off against rent, Borrower shall
(a) take such steps as shall be reasonably calculated to prevent the accrual of
any right to a set-off against rent, (b) immediately notify Bank thereof in
writing and of the amount of said setoffs and (c) within ten (10) days after
such accrual, reimburse the tenant who shall have acquired such right to set-off
or take such other steps as shall effectively discharge such setoff and as shall
assure that rents thereafter due shall continue to be payable without set-off or
deduction. Upon Bank’s receipt of notice of the occurrence of any default or
violation by Borrower of any of its obligations under the Leases, Bank shall
have the immediate right, but not the duty or obligation, without prior written
notice to Borrower or to any third party, to enter upon the Property and to take
such actions as Bank may deem necessary to cure the default or violation by
Borrower under the Leases. The costs incurred by Bank in taking any such actions
pursuant to this paragraph shall become part of the Indebtedness, shall bear
interest at the highest rate provided in the Notes and shall be payable by
Borrower to Bank on demand. Bank shall have no liability to Borrower or to any
third party for any actions taken by Bank or not taken pursuant to this
paragraph.
     Section 16. Remedies Cumulative. Each remedy provided in this Instrument is
distinct and cumulative to all other rights or remedies under this Instrument or
afforded by law or equity, and may be exercised concurrently, independently or
successively, in any order whatsoever.
     Section 17. Transfers of the Property or Beneficial Interests in Borrower;
Assumption. Bank may, at its option, declare all sums secured by this Instrument
to be immediately due and payable, and Bank may invoke any remedies permitted by
Section 26 of this Instrument, if title to the Property is changed without the
prior written consent of Bank, which consent shall be at Bank’s sole discretion.
Any transfer of any interest in the Property or in the income therefrom, by
sale, lease (except for leases to tenants in the ordinary course of managing
income property which are approved by Bank pursuant to Section 15 of this
Instrument), contract, mortgage, deed of trust, further encumbrance or otherwise
(including any such transfers as security for additional financing of the
Property), and any change in or transfer, assignment, hypothecation or pledge of
more than forty-nine percent (49%) of the shareholder interests of Borrower to
Persons other than the present shareholders of Borrower or their respective
Affiliates, except transfers and changes in ownership by devise or descent,
shall be considered a change of title. Bank shall have the right to condition
its consent to any proposed sale or transfer described in this Section 17 upon,
among other things, Bank’s approval of the transferee’s creditworthiness and
management ability, and the transferee’s execution, prior to the sale or
transfer, of a written assumption agreement containing such terms as Bank may
require, including, if required by Bank, the imposition of an assumption fee of
one percent (1%) of the then outstanding balance of the Indebtedness. Consent by
Bank to one transfer of the Property shall not constitute

9



--------------------------------------------------------------------------------



 



consent to subsequent transfers or waiver of the provisions of this Section 17.
No transfer by Borrower shall relieve Borrower of liability for payment of the
Indebtedness.
     Section 18. Notice. Except for any notice required under applicable law to
be given in another manner, any and all notices, elections, demands or requests
permitted or required to be made under this Instrument or under the Notes shall
be in writing, signed by the party giving such notice, election, demand or
request, and shall be delivered personally, by telegram, or sent by registered,
certified, or Express United States of America mail, postage prepaid, or by
Federal Express or similar service requiring a receipt, to the other party at
the address stated above, or to such other party and at such other address
within the United States of America as any party may designate in writing as
provided herein. The date of receipt of such notice, election, demand or request
shall be the earliest of (a) the date of actual receipt, (b) three (3) days
after the date of mailing by registered or certified mail, (c) one (1) day after
the date of mailing by Express Mail or the delivery (for redelivery) to Federal
Express or another similar service requiring a receipt or (d) the date of
personal delivery (or refusal upon presentation for delivery).
     Section 19. Successors and Assigns Bound; Agents; Captions. The covenants
and agreements herein contained shall bind, and the rights hereunder shall inure
to, the respective heirs, successors and assigns of Bank and Borrower, subject
to the provisions of Section 17 hereof. In exercising any rights hereunder or
taking any actions provided for herein, Bank may act through its employees,
agents or independent contractors as authorized by Bank. The captions and
headings of the sections of this Instrument are for convenience only and are not
to be used to interpret or define the provisions hereof.
     Section 20. Waiver of Statute of Limitations. Borrower hereby waives the
right to assert any statute of limitations as a bar to the enforcement of the
lien of this Instrument or to any action brought to enforce the Notes or any
other obligation secured by this Instrument.
     Section 21. Waiver of Marshalling. Notwithstanding the existence of any
other security interests in the Property held by Bank or by any other party,
Bank shall have the right to determine the order in which any or all of the
Property shall be subjected to the remedies provided herein. Bank shall have the
right to determine the order in which any or all portions of the Indebtedness
secured hereby are satisfied from the proceeds realized upon the exercise of the
remedies provided herein. Borrower, any party who consents to this Instrument
and any party who now or hereafter acquires a security interest in the Property
and who has actual or constructive notice hereof hereby waives any and all right
to require the marshalling of assets in connection with the exercise of any of
the remedies permitted by applicable law or provided herein.
     Section 22. Hazardous Waste. Borrower has received no notification of any
kind suggesting that the Property or any adjacent property is or may be
contaminated with any hazardous waste or materials or is or may be required to
be cleaned up in accordance with any applicable law or regulation; and Borrower
further represents and warrants that, to the best of its knowledge as of the
date hereof, there are no hazardous waste or materials located in, on or under
the Property or any adjacent property, or incorporated in any Improvements, nor
has the Property or any adjacent property ever been used as a landfill or a
waste disposal site, or a manufacturing, handling, storage, distribution or
disposal facility for hazardous waste or materials. As used herein, the term
“hazardous waste or materials” includes any substance or material defined in or
designated as hazardous or toxic wastes, hazardous or toxic material, a
hazardous, toxic or radioactive substance, or other similar term, by any
federal, state or local statute, regulation or ordinance now or hereafter in
effect. Borrower shall promptly comply with

10



--------------------------------------------------------------------------------



 



all statutes, regulations and ordinances, and with all orders, decrees or
judgments of governmental authorities or courts having jurisdiction, relating to
the use, collection, treatment, disposal, storage, control, removal or cleanup
of hazardous waste or materials in, on or under the Property or any adjacent
property, or incorporated in any Improvements, at Borrower’s expense. In the
event that Bank at any time has a reasonable belief that the Property is not
free of all hazardous waste or materials or that Borrower has violated any
applicable environmental law with respect to the Property, then immediately,
upon request by Bank, Borrower shall obtain and furnish to Bank, at Borrower’s
sole cost and expense, an environmental audit and inspection of the Property
from an expert satisfactory to Bank. In the event that Borrower fails to
immediately obtain such audit or inspection, Bank or its agents may perform or
obtain such audit or inspection at Borrower’s sole cost and expense. Bank may,
but is not obligated to, enter upon the Property and take such actions and incur
such costs and expenses to effect such compliance as it deems advisable to
protect its interest in the Property; and whether or not Borrower has actual
knowledge of the existence of hazardous waste or materials on the Property or
any adjacent property as of the date hereof, Borrower shall reimburse Bank as
provided in Section 23 below for the full amount of all costs and expenses
incurred by Bank prior to Bank acquiring title to the Property through
foreclosure or acceptance of a deed in lieu of foreclosure, in connection with
such compliance activities. Neither this provision nor any of the other Loan
Documents shall operate to put Bank in the position of an owner of the Property
prior to any acquisition of the Property by Bank. The rights granted to Bank
herein and in the other Loan Documents are granted solely for the protection of
Bank’s lien and security interest covering the Property, and do not grant to
Bank the right to control Borrower’s actions, decisions or policies regarding
hazardous waste or materials.
     Section 23. Advances, Costs and Expenses. Borrower shall pay within ten
(10) days after written demand from Bank all sums advanced by Bank and all costs
and expenses incurred by Bank in taking any actions pursuant to the Loan
Documents including attorneys’ fees and disbursements, accountants’ fees,
appraisal and inspection fees and the costs for title reports and guaranties,
together with interest thereon at the highest rate applicable under the Notes
after an Event of Default from the date such costs were advanced or incurred.
All such costs and expenses incurred by Bank, and advances made, shall
constitute advances under this Instrument to protect the Property and shall be
secured by and have the same priority as the lien of this Instrument. If
Borrower fails to pay any such advances, costs and expenses and interest
thereon, Bank may apply any undisbursed loan proceeds to pay the same, and,
without foreclosing the lien of this Instrument, may at its option commence an
independent action against Borrower for the recovery of the costs, expenses
and/or advances, with interest, together with costs of suit, costs of title
reports and guaranty of title, disbursements of counsel and reasonable
attorneys’ fees incurred therein or in any appeal therefrom.
     Section 24. Assignment of Leases and Rents. Borrower, for good and valuable
consideration, the receipt of which is hereby acknowledged, to secure the
Indebtedness, does hereby absolutely and unconditionally grant, bargain, sell,
transfer, assign, convey, set over and deliver unto Bank all right, title and
interest of Borrower in, to and under the Leases of the Property, whether now in
existence or hereafter entered into, and all guaranties, amendments, extensions
and renewals of said Leases and any of them, and all rents, income and profits
which may now or hereafter be or become due or owing under the Leases, and any
of them, or on account of the use of the Property.
     Borrower represents, warrants, covenants and agrees with Bank as follows:
     (a) The sole ownership of the entire lessor’s interest in the Leases is
vested in Borrower, and Borrower has not, and shall not, perform any acts or
execute any other instruments which

11



--------------------------------------------------------------------------------



 



might prevent Bank from fully exercising its rights with respect to the Leases
under any of the terms, covenants and conditions of this Instrument.
     (b) The Leases are and shall be valid and enforceable in accordance with
their terms and have not been and shall not be altered, modified, amended,
terminated, canceled, renewed or surrendered except as approved in writing by
Bank. The terms and conditions of the Leases have not been and shall not be
waived in any manner whatsoever except as approved in writing by Bank.
     (c) Borrower shall not materially alter the term or the amount of rent
payable under any Lease without prior written notice to Bank and Bank’s consent,
which shall not be unreasonably withheld.
     (d) To the best of Borrower’s knowledge, there are no defaults now existing
under any of the Leases and there exists no state of facts which, with the
giving of notice or lapse of time or both, would constitute a default under any
of the Leases.
     (e) Borrower shall give prompt written notice to Bank of any notice
received by Borrower claiming that a default has occurred under any of the
Leases on the part of Borrower, together with a complete copy of any such
notice.
     (f) Each of the Leases shall remain in full force and effect irrespective
of any merger of the interest of lessor and any lessee under any of the leases.
     (g) Borrower will not permit any Lease to become subordinate to any lien
other than the lien of this Instrument.
     (h) Borrower shall not permit or consent to the assignment by any tenant of
its rights under its Lease without the prior written consent of Bank. Without
limitation of the foregoing, Borrower shall not permit or consent to the filing
of any encumbrance against the tenant’s interest under any Lease including,
without limitation, any leasehold mortgage.
     This assignment is absolute, is effective immediately and is irrevocable by
Borrower so long as the Indebtedness remains outstanding. Notwithstanding the
foregoing, until a notice is sent to Borrower in writing that an Event of
Default has occurred (which notice is hereafter called a “Notice”), Borrower may
receive, collect and enjoy the rents, income and profits accruing from the
Property.
     Upon the occurrence of an Event of Default hereunder, Bank may, at its
option, after service of a Notice, receive and collect all such rents, income
and profits from the Property as they become due. Bank shall thereafter continue
to receive and collect all such rents, income and profits, as long as such
default or defaults shall exist, and during the pendency of any foreclosure
proceedings.
     Borrower hereby irrevocably appoints Bank its true and lawful attorney with
power of substitution and with full power for Bank in its own name and capacity
or in the name and capacity of Borrower, from and after service of a Notice, to
demand, collect, receive and give complete acquittances for any and all rents,
income and profits accruing from the Property, either in its own name or in the
name of Borrower or otherwise, which Bank may deem necessary or desirable in
order to collect and enforce the payment of the rents, income and profits of and
from the Property. Lessees of the Property are hereby expressly authorized and
directed, following receipt of a Notice from Bank, to pay any and all amounts
due Borrower

12



--------------------------------------------------------------------------------



 



pursuant to the Leases to Bank or such nominee as Bank may designate in a
writing delivered to and received by such lessees, and the lessees of the
Property are expressly relieved of any and all duty, liability or obligation to
Borrower in respect of all payments so made.
     Upon the occurrence of any Event of Default, from and after service of a
Notice, Bank is hereby vested with full power to use all measures, legal and
equitable, deemed by it to be necessary or proper to enforce this Section 24 and
to collect the rents, income and profits assigned hereunder, including the right
of Bank or its designee, to enter upon the Property, or any part thereof, and
take possession of all or any part of the Property together with all personal
property, fixtures, documents, books, records, papers and accounts of Borrower
relating thereto, and Bank may exclude Borrower, its agents and servants, wholly
therefrom. Borrower hereby grants full power and authority to Bank to exercise
all rights, privileges and powers herein granted at any and all times after
service of a Notice, with full power to use and apply all of the rents and other
income herein assigned to the payment of the costs of managing and operating the
Property and of any indebtedness or liability of Borrower to Bank, including but
not limited to the payment of taxes, special assessments, insurance premiums,
damage claims, the costs of maintaining, repairing, rebuilding and restoring the
improvements on the Property or of making the same rentable, reasonable
attorneys’ fees incurred in connection with the enforcement of this Instrument,
and of principal and interest payments due from Borrower to Bank on the Notes
and this Instrument, all in such order as Bank may determine. Bank shall be
under no obligation to exercise or prosecute any of the rights or claims
assigned to it hereunder or to perform or carry out any of the obligations of
the lessor under any of the Leases and does not assume any of the liabilities in
connection with or arising or growing out of the covenants and agreements of
Borrower in the Leases. It is further understood that the assignment set forth
in this Section 24 shall not operate to place responsibility for the control,
care, management or repair of the Property, or parts thereof, upon Bank, nor
shall it operate to make Bank liable for the performance of any of the terms and
conditions of any of the Leases, or for any waste of the Property by any lessee
under any of the Leases, or any other person, or for any dangerous or defective
condition of the Property or for any negligence in the management, upkeep,
repair or control of the Property resulting in loss or injury or death to any
lessee, licensee, employee or stranger.
     Section 25. Default. The following shall each constitute an event of
default (“Event of Default”):
     (a) Failure of or refusal by Borrower to pay any portion of the sums
secured by this Instrument when due, and such failure or refusal shall continue
for a period of three (3) days; or
     (b) Failure of Borrower within the time required by this Instrument to make
any payment for taxes, insurance or for reserves for such payments, or any other
payment necessary to prevent filing of or discharge of any lien, and such
failure shall continue for a period of ten (10) days after written notice is
given to Borrower by Bank specifying such failure; or
     (c) Failure by Borrower to observe or perform any obligations of Borrower
to Bank on or with respect to any transactions, debts, undertakings or
agreements; or
     (d) Failure of Borrower to make any payment or perform any obligation under
any superior liens or encumbrances on the Property, within the time required
thereunder, or commencement of any suit or other action to foreclose any
superior liens or encumbrances; or
     (e) Failure by Borrower to observe or perform any of its obligations under
any of the Leases; or

13



--------------------------------------------------------------------------------



 



     (f) The Property is transferred or any agreement to transfer any part or
interest in the Property in any manner whatsoever is made or entered into
without the prior written consent of Bank; or
     (g) If any lease agreement covering all or any portion of the Property is
executed by Borrower without Bank’s prior written consent; or
     (h) Filing by Borrower of a voluntary petition in bankruptcy or filing by
Borrower of any petition or answer seeking or acquiescing in any reorganization,
arrangement, composition, readjustment, liquidation, or similar relief for
itself under any present or future federal, state or other statute, law or
regulation relating to bankruptcy, insolvency or other relief for debtors, or
the seeking, consenting to or acquiescing by Borrower in the appointment of any
trustee, receiver, custodian, conservator or liquidator for Borrower, any part
of the Property, or any of the income or rents of the Property, or the making by
Borrower of any general assignment for the benefit of creditors, or the
inability of or failure by Borrower to pay its debts generally as they become
due, or the insolvency on a balance sheet basis or business failure of Borrower,
or the making or suffering of a preference within the meaning of federal
bankruptcy law or the making of a fraudulent transfer under applicable federal
or state law, or concealment by Borrower of any of its property in fraud of
creditors, or the imposition of a lien upon any of the property of Borrower
which is not discharged in the manner permitted by Section 4 of this Instrument,
or the giving of notice by Borrower to any governmental body of insolvency or
suspension of operations; or
     (i) Filing of a petition against Borrower seeking any reorganization,
arrangement, composition, readjustment, liquidation or similar relief under any
present or future federal, state or other law or regulation relating to
bankruptcy, insolvency or other relief for debts, or the appointment of any
trustee, receiver, custodian, conservator or liquidator of Borrower, of any part
of the Property or of any of the income or rents of the Property, unless such
petition shall be dismissed within sixty (60) days after such filing, but in any
event prior to the entry of an order, judgment or decree approving such
petition; or
     (j) The institution of any proceeding for the dissolution or termination of
Borrower voluntarily, involuntarily or by operation of law, or the death of
Borrower; or
     (k) A material adverse change occurs in the assets, liabilities or net
worth of Borrower or any other borrower of the Indebtedness from the assets,
liabilities or net worth of Borrower or any other borrower of the Indebtedness
previously disclosed to Bank; or
     (l) Any warranty, representation or statement furnished to Bank by or on
behalf of Borrower under the Loan Documents, shall be false or misleading in any
material respect; or
     (m) Failure of Borrower to observe or perform any other covenant or
condition contained in the Loan Documents and such default shall continue for
thirty (30) days after notice is given to Borrower specifying the nature of the
failure. No notice of default and no opportunity to cure shall be required if
during the prior twelve (12) months Bank has already sent a notice to Borrower
concerning default in performance of the same obligation; or
     (n) Failure of Borrower to observe or perform any obligation under the Loan
Documents, when such observance or performance is due, and such failure shall
continue beyond the applicable cure period set forth in such Loan Documents, or
if the default cannot be cured within such applicable cure period, Borrower
fails within such time to commence and pursue curative action with reasonable
diligence or fails at any time after expiration of such applicable cure

14



--------------------------------------------------------------------------------



 



period to continue with reasonable diligence all necessary curative actions. No
notice of default and no opportunity to cure shall be required if during the
prior twelve (12) months Bank has already sent a notice to Borrower concerning
default in performance of the same obligation; or
     (o) Any of the foregoing events occur with respect to any tenant of the
Property, with respect to any other borrower of the Indebtedness or with respect
to any guarantor of any tenant’s obligations relating to the Property, or such
borrower or guarantor dies or becomes incompetent; or
     (p) The occurrence of any default or Event of Default under any of the Loan
Documents.
Section 26. Rights and Remedies on Default.
     Upon the occurrence of any Event of Default and at any time thereafter,
Trustee or Bank may exercise any one or more of the following rights and
remedies:
     (a) Bank may declare the entire Indebtedness, including the then unpaid
principal balance on the Notes, the accrued but unpaid interest thereon, court
costs and attorney’s fees hereunder immediately due and payable, without notice,
presentment, protest, demand or action of any nature whatsoever (each of which
hereby is expressly waived by Borrower), whereupon the same shall become
immediately due and payable. Additionally, Bank shall not be required to make
any further advances on the Notes or other Loan Documents upon the occurrence of
an Event of Default or an event which, with the giving of notice or passing of
time, would constitute an Event of Default.
     (b) Bank may enter upon the Property and take exclusive possession thereof
and of all books, records and accounts relating thereto without notice and
without being guilty of trespass, and hold, lease, manage, operate or otherwise
use or permit the use of the Property, either itself or by other persons, firms
or entities, in such manner, for such time and upon such other terms as Bank may
deem to be prudent and reasonable under the circumstances (making such repairs,
alterations, additions and improvements thereto and taking any and all other
action with reference thereto, from time to time, as Bank shall deem necessary
or desirable), and apply all rents and other amounts collected by Bank in
connection therewith in accordance with the provisions of subsection (h) of this
Section 26. Borrower hereby irrevocably appoints Bank as the agent and
attorney-in-fact of Borrower, with full power of substitution, and in the name
of Borrower, if Bank elects to do so, to (i) endorse the name of Borrower on any
checks or drafts representing proceeds of the insurance policies, or other
checks or instruments payable to Borrower with respect to the Property,
(ii) prosecute or defend any action or proceeding incident to the Property and
(iii) take any action with respect to the Property that Bank may at any time and
from time to time deem necessary or appropriate. Bank shall have no obligation
to undertake any of the foregoing actions, and if Bank should do so, it shall
have no liability to Borrower for the sufficiency or adequacy of any such
actions taken by Bank.
     (c) Bank may, by or through the Trustee, or otherwise, sell or offer for
sale the Property in such portions, order and parcels as Bank may determine,
with or without having first taken possession of same, to the highest bidder for
cash at public auction. Such sale shall be made in accordance with the laws of
the State of Nebraska relating to the sale of real estate or by Chapter 9 of the
Uniform Commercial Code relating to the sale of collateral after default by a
debtor (as such laws now exist or may be hereafter amended or succeeded), or by
any other present or subsequent articles or enactments relating to same. With
respect to any notices required or permitted under the Uniform Commercial Code,
Borrower agrees that five days’ prior written notice shall be deemed
commercially reasonable. At any such sale (i) whether made

15



--------------------------------------------------------------------------------



 



under the power herein contained, the Uniform Commercial Code, any other legal
requirement or by virtue of any judicial proceedings or any other legal right,
remedy or recourse, it shall not be necessary for Trustee to be physically
present at, or to have constructive possession of, the Property (Borrower shall
deliver to Trustee any portion of the Property not actually or constructively
possessed by Trustee immediately upon demand by Trustee), and the title to and
right of possession of any such property shall pass to the purchaser thereof as
completely as if Trustee had been actually present and delivered to purchaser at
such sale, (ii) each instrument of conveyance executed by Trustee shall contain
a general warranty of title, binding upon Borrower, (iii) each and every recital
contained in any instrument of conveyance made by Trustee shall conclusively
establish the truth and accuracy of the matters recited therein, including
without limitation nonpayment of the Indebtedness, advertisement and conduct of
such sale in the manner provided herein and otherwise by law, and appointment of
any successor Trustee hereunder, (iv) any and all prerequisites to the validity
of such sale shall be conclusively presumed to have been performed, (v) the
receipt of Trustee or other party making the sale shall be a sufficient
discharge to the purchaser or purchasers for his or their purchase money and no
such purchaser or purchasers, or his or their assigns or personal
representatives, shall thereafter be obligated to see to the application of such
purchase money or be in any way answerable for any loss, misapplication or
nonapplication thereof and (vi) to the fullest extent permitted by law, Borrower
shall be completely and irrevocably divested of all of its right, title,
interest, claim, equity, equity of redemption and demand whatsoever, either at
law or in equity, in and to the property sold and such sale shall be a perpetual
bar both at law and in equity against Borrower, and against all other persons
claiming or to claim the property sold or any part thereof, by, through or under
Borrower. To the extent and under the circumstances as are permitted by law,
Bank may be a purchaser at any such sale.
     (d) After sale of the Property, or any portion thereof, Borrower will be
divested of any and all interest and claim thereto, including any interest or
claim to all insurance policies, bonds, loan commitments and other intangible
property covered hereby. Additionally, Borrower will be considered a tenant at
sufferance of the purchaser of the Property, and said purchaser shall be
entitled to immediate possession thereof, and if Borrower shall fail to vacate
the Property immediately, the purchaser may and shall have the right, without
further notice to Borrower, to go into any justice court in any precinct or
county in which the Property is located and file an action in forcible entry and
detainer, which action shall lie against Borrower or its assigns or legal
representatives, as a tenant at sufferance. This remedy is cumulative of any and
all remedies the purchaser may have hereunder or otherwise.
     (e) (i) Upon, or at any time after, commencement of foreclosure of the lien
and security interest provided for herein or any legal proceedings hereunder,
Bank may make application to a court of competent jurisdiction, as a matter of
strict right and without notice to Borrower or regard to the adequacy of the
Property for the repayment of the Indebtedness, for appointment of a receiver of
the Property, and Borrower does hereby irrevocably consent to such appointment.
Any such receiver shall have all the usual powers and duties of receivers in
similar cases, including the full power to rent, maintain and otherwise operate
the Property upon such terms as may be approved by the court, and shall apply
such rents in accordance with the provisions of subsection (h) of this
Section 26.
     (ii) Bank may exercise any and all other rights, remedies and recourses
granted under the Loan Documents or now or hereafter existing in equity, at law,
by virtue of statute or otherwise.
     (f) Trustee and Bank shall have all rights, remedies and recourses granted
in the Loan Documents and available at law or equity and the same (i) shall be
cumulative and concurrent;

16



--------------------------------------------------------------------------------



 



(ii) may be pursued separately, successively or concurrently against Borrower,
any other borrower of the Indebtedness or others obligated under the Notes, or
against the Property, or against any one or more of them at the sole discretion
of Bank; (iii) may be exercised as often as occasion therefor shall arise, it
being agreed by Borrower that the exercise or failure to exercise any of the
same shall in no event be construed as a waiver or release thereof or of any
other right, remedy or recourse; and (iv) are intended to be, and shall be,
nonexclusive.
     (g) To the fullest extent permitted by law, Borrower hereby irrevocably and
unconditionally waives and releases (i) all benefits that might accrue to
Borrower by any present or future laws exempting the Property from attachment,
levy or sale on execution or providing for any appraisement, valuation, stay of
execution, exemption from civil process, redemption or extension of time for
payment; (ii) all notices of any Event of Default (except as may be specifically
provided for under the terms hereof), presentment, demand, notice of intent to
accelerate, notice of acceleration and any other notice of Bank’s or Trustee’s
election to exercise or the actual exercise of any right, remedy or recourse
provided for under the Loan Documents; (iii) any right to appraisal or
marshalling of assets or a sale in inverse order of alienation; (iv) the
exemption of homestead; and (v) the administration of estates of decedents, or
other matter to defeat, reduce or affect the right of Bank under the terms of
this Instrument to sell the Property for the collection of the Indebtedness
secured hereby (without any prior or different resort for collection) or the
right of Bank, under the terms of this Instrument, to receive the payment of the
Indebtedness out of the proceeds of sale of the Property in preference to every
other person and claimant whatever (only reasonable expenses of such sale being
first deducted).
     (h) The proceeds of any sale of, and the rents, profits and other income
generated by the holding, leasing, operating or other use of the Property, shall
be applied by Bank (or the receiver, if one is appointed) to the extent that
funds are so available therefrom in the following orders of priority: (i) first,
to the payment of the costs and expenses of taking possession of the Property
and of holding, using, leasing, maintaining, repairing, improving and selling
the same, including, without limitation, (A) receiver’s fees; (B) costs of
advertisement; (C) attorneys’ and accountants’ fees; and (D) court costs; if
any; (ii) second, to the payment of all amounts, other than the principal amount
and accrued but unpaid interest on the Notes which may be due to Bank under the
Loan Documents, including all Indebtedness, together with interest thereon as
provided therein, in such order and manner as Bank may determine; (iii) third,
to the payment of the principal amount outstanding on the Notes in such order
and manner as Bank may determine and all other Indebtedness; (iv) fourth, to the
payment of all accrued but unpaid interest due on the Notes in such order and
manner as Bank may determine; and (v) fifth, to Borrower. Borrower, any other
borrower of the Indebtedness and any other party liable on the Indebtedness
shall be liable for any deficiency remaining in the Indebtedness subsequent to
any sale referenced in this subsection (h).
     (i) Bank shall have the right to become the purchaser at any sale of the
Property hereunder and shall have the right to be credited on the amount of its
bid therefor all of the Indebtedness due and owing as of the date of such sale.
     (j) If Bank shall accelerate the Indebtedness following the occurrence of
an Event of Default, any payments received by Bank following such acceleration,
whether as the result of voluntary payments made by Borrower or as a result of
the sale of the Property by Trustee, shall be deemed voluntary prepayments of
the Notes and accordingly, the prepayment fee required under the Notes shall
also be payable, subject to the terms of the Notes.

17



--------------------------------------------------------------------------------



 



     (k) The purchaser at any trustee’s or foreclosure sale hereunder may
disaffirm any easement granted, or rental, lease or other contract made in
violation of any provisions of this Instrument and may take immediate possession
of the Property free from, and despite the terms of, any such grant of easement,
rental, lease or other contract.
     Section 27. Reconveyance. Upon payment of all sums secured by this
Instrument, Bank shall request Trustee to reconvey the Property and shall
surrender this Instrument and all notes evidencing Indebtedness secured by this
Instrument to Trustee. Trustee shall reconvey the Property without warranty to
the person or persons legally entitled thereto. Such person or persons shall pay
Trustee’s costs incurred in so reconveying the Property.
     Section 28. Substitute Trustee. Trustee shall not be liable for any error
of judgment or act done by Trustee, or be otherwise responsible or accountable
under any circumstances whatsoever. Trustee shall not be personally liable in
case of entry by it or anyone acting by virtue of the powers herein granted it
upon the Property for debts contracted or liability or damages incurred in the
management or operation of the Property. All monies received by Trustee shall,
until used or applied as herein provided, be held in trust for the purposes for
which they were received, but need not be segregated in any manner from any
other monies (except to the extent required by law) and Trustee shall be under
no liability for interest on any monies received by it hereunder.
     Trustee may resign by giving of notice of such resignation in writing to
Bank. If Trustee shall die, resign or become disqualified from acting, or shall
fail or refuse to exercise its powers hereunder when requested by Bank so to do,
or if for any reason and without cause Bank shall prefer to appoint a substitute
trustee to act instead of the original Trustee named herein, or any prior
successor or substitute trustee, Bank shall have full power to appoint a
substitute trustee and, if preferred, several substitute trustees in succession
who shall succeed to all the estate, rights, powers and duties of the aforenamed
Trustee. Upon appointment by Bank, any new Trustee appointed pursuant to any of
the provisions hereof shall, without any further act, deed or conveyance, become
vested with all the estates, properties, rights, powers and trusts of its
predecessor in the rights hereunder with the same effect as if originally named
as Trustee herein.
     Section 29. Use of Property. The Property is not currently used for
agricultural, farming, timber or grazing purposes. Borrower warrants that this
Instrument is and will at all times constitute a commercial trust deed, as
defined under appropriate state law.
     Section 30. Future Advances. Upon request of Borrower, Bank, at Bank’s
option so long as this Instrument secures Indebtedness held by Bank, may make
Future Advances to Borrower. Such Future Advances, with interest thereon, shall
be secured by this Instrument when evidenced by promissory notes stating that
said notes are secured hereby.
     Section 31. Imposition of Tax by State.
     (a) The following constitute state taxes to which this Section 31 applies:
     (i) A specific tax upon trust deeds or upon all or any part of the
indebtedness secured by a trust deed.
     (ii) A specific tax on a grantor which the taxpayer is authorized or
required to deduct from payments on the indebtedness secured by a trust deed.

18



--------------------------------------------------------------------------------



 



     (iii) A tax on a trust deed chargeable against the beneficiary or the
holder of the note secured.
     (iv) A specific tax on all or any portion of the indebtedness or on
payments of principal and interest made by a grantor.
     (b) If any state tax to which this Section 31 applies is enacted subsequent
to the date of this Instrument, this shall have the same effect as an Event of
Default, and Bank may exercise any or all of the remedies available to it unless
the following conditions are met:
     (i) Borrower may lawfully pay the tax or charge imposed by state tax and
     (ii) Borrower pays the tax or charge within thirty (30) days after notice
from Bank that the tax law has been enacted.
     Section 32. Attorneys’ Fees. In the event suit or action is instituted to
enforce or interpret any of the terms of this Instrument (including without
limitation efforts to modify or vacate any automatic stay or injunction), the
prevailing party shall be entitled to recover all expenses reasonably incurred
at, before and after trial and on appeal whether or not taxable as costs, or in
any bankruptcy proceeding including, without limitation, attorneys’ fees,
witness fees (expert and otherwise), deposition costs, copying charges and other
expenses. Whether or not any court action is involved, all reasonable expenses,
including but not limited to the costs of searching records, obtaining title
reports, surveyor reports, title insurance, trustee fees and other attorney
fees, incurred by Bank that are necessary at any time in Bank’s opinion for the
protection of its interest or enforcement of its rights shall become a part of
the Indebtedness payable on demand and shall bear interest from the date of
expenditure until repaid at the highest interest rate as provided in the Notes.
The term “attorneys’ fees” as used in the Loan Documents shall be deemed to mean
such fees as are reasonable and are actually incurred.
     Section 33. Governing Law; Severability. This Instrument shall be governed
by the law of the State of Nebraska applicable to contracts made and to be
performed therein (excluding choice-of-law principles). In the event that any
provision or clause of this Instrument or the Notes conflicts with applicable
law, such conflict shall not affect other provisions of this Instrument or the
Notes which can be given effect without the conflicting provision, and to this
end the provisions of this Instrument and the Note are declared to be severable.
     Section 34. Time of Essence. Time is of the essence of this Instrument.
     Section 35. Changes in Writing. This Instrument and any of its terms may
only be changed, waived, discharged or terminated by an instrument in writing
signed by the party against which enforcement of the change, waiver, discharge
or termination is sought. Any agreement subsequently made by Borrower or Bank
relating to this Instrument shall be superior to the rights of the holder of any
intervening lien or encumbrance.
     Section 36. No Offset. Borrower’s obligation to make payments and perform
all obligations, covenants and warranties under this Instrument and under the
Notes shall be absolute and unconditional and shall not be affected by any
circumstance, including without limitation any setoff, counterclaim, abatement,
suspension, recoupment, deduction, defense or other right that Borrower or any
guarantor may have or claim against Bank or any entity participating in making
the loans secured hereby. The foregoing provisions of this section, however, do
not constitute a waiver of any claim or demand which Borrower or any guarantor
may have in damages or otherwise against Bank or any other person, or preclude
Borrower from

19



--------------------------------------------------------------------------------



 



maintaining a separate action thereon; provided, however, that Borrower waives
any right it may have at law or in equity to consolidate such separate action
with any action or proceeding brought by Bank.
     Section 37. Authorization to Insert. Borrower authorizes Bank or its agent
to insert in the spaces provided herein the amount of the Notes, the mortgagee’s
loan policy number, the title company issuing such policy, the total amounts of
the obligations secured, and the last payment due dates, if any of the foregoing
information is not typed in on this document.
[REMAINDER OF PAGE INTENTIONALLY BLANK; EXECUTION PAGE FOLLOWS]

20



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrower has executed this Instrument or has caused the
same to be executed by its representatives thereunto duly authorized.

            Borrower:


Professional Veterinary Products, Ltd.,
a Nebraska corporation
      By:   /s/ Dr. Lionel L. Reilly         Dr. Lionel L. Reilly, its
President             

             
STATE OF NEBRASKA
)      
 
) SS
COUNTY OF SARPY
)      

     The foregoing instrument was acknowledged before me a notary public on the
8th day of November, 2006, by Dr. Lionel L. Reilly, the President of
Professional Veterinary Products, Ltd., on behalf of said corporation.

                  /s/ L. M. Crinklaw       Notary Public         

21



--------------------------------------------------------------------------------



 



         

EXHIBIT A
DESCRIPTION OF PROPERTY
PARCEL I: Lot 3, Hilltop Industrial Park Replat 1, a Subdivision in Sarpy
County, Nebraska.
PARCEL II: Lot 24, together with the North 142.00 feet of Lot 25, Hilltop
Industrial Park, a Subdivision in Sarpy County, Nebraska.

22